[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER (#101)
After hearing held on plaintiff's application for prejudgment remedy as to defendant Hershel F. Jones only, it is hereby Ordered: denied; for the following reasons:
The action seeks recovery of unpaid rent and related charges pursuant to the terms of a written lease. The plaintiff's complaint (para. 4) alleges that "[o]n December 31, 1993, the plaintiff released the defendant, Hershal [sic] F. Jones, from the terms and conditions of this lease." The court finds that evidence such release was nonbinding upon the plaintiff is unpersuasive.
The court's role in ruling on the application is "to determine probable success by weighing probabilities," both legal and factual. Hoke Inc. v. Circuits, Inc., 26 Conn. App. 804, 805
(1992). In assessing the issues, the court is unable to find that the plaintiff has sustained the burden of showing probable cause to sustain the validity of its claim. Bank of Boston Connecticutv. Schlesinger, 220 Conn. 152, 157 (1991).
Gaffney, J.